DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference 133 is not shown in the figures, see paragraph [0021].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  In paragraph [0012], “silencer housing 130” should read –silencer housing 110--.  In paragraph [0021], “second bolt mounting portions 133” is disclosed but callout 133 is not found in --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close fit" in claim 22 is a relative term which renders the claim indefinite.  The term "close fit" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 23 recites the limitation "the flange" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 15, 17 and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 4,504,188 (Traver et al. hereinafter).
With regard to claim 1, Traver et al. discloses a silencer, comprising:
a silencer housing having an annular plate-like structure, with an annular mounting chamber (18) formed therein;
a silencing pad (20) disposed in the mounting chamber (18); and
a positioning portion (flanges through which screws (32) position and retain the silencer) disposed on the silencer housing and used for fastening the silencer housing.
With regard to claim 2, Traver et al. discloses the silencer according to claim 1, wherein the silencing pad (20) is uniformly arranged in the mounting chamber (18, see Fig. 3).
With regard to claim 3, Traver et al. discloses the silencer according to claim 1, wherein the silencer housing comprises a circulation surface (adjacent discharge passage (25)) for an air flow to flow through, and a mounting surface (flange surface in contact with volute casing (19)) for use in mounting; the mounting surface and the 
With regard to claim 15, Traver et al. discloses the silencer according to claim 1, wherein the silencing pad (20) comprises several laminated sound absorbing material layers (Fig.’s 2 and 3).
With regard to claim 17, Traver et al. discloses the silencer according to claim 1, wherein several reinforcing portions (22) for providing bearing strength are disposed in the mounting chamber (18).
With regard to claim 18, Traver et al. discloses the silencer according to claim 17, wherein the reinforcing portions (22) are reinforcing ribs arranged along the circumference of the mounting chamber (18).
With regard to claim 19, Traver et al. discloses a centrifugal compressor (col. 1 line 20), comprising the silencer according to claim 1
With regard to claim 20, Traver et al. discloses the centrifugal compressor according to claim 19, wherein a wall surface of a diffuser (immediately adjacent flange (s) and screw(s) (32) of the centrifugal compressor is provided with an annular mounting groove for mounting the silencer.
With regard to claim 21, Traver et al. discloses the centrifugal compressor according to claim 20, wherein the silencer is mounted in the annular mounting groove on the wall surface at either side and/or both sides of the diffuser (Fig. 2).
With regard to claim 22, insofar as claim 22 is definite, Traver et al. discloses the centrifugal compressor according to claim 20, wherein an annular inner hole of the 
With regard to claim 23, insofar as claim 23 is definite, Traver et al. discloses the centrifugal compressor according to claim 20, wherein an annular outer edge of the silencer fits an outer wall of the annular mounting groove, and a fitting clearance is reserved; and the fitting clearance is covered by the flange of the silencer (see the location of the upper flange and screw (32) as seen in Fig. 2).
With regard to claim 24, Traver et al. discloses a refrigeration system, comprising the centrifugal compressor according to claim 19 (col. 1 lines 20-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traver et al. in view of CN 109730237 A (Wang et al. hereinafter).
With regard to claim 16, Traver et al. discloses all of the limitations except for wherein the sound absorbing material layers are asbestos layers.  Traver et al. discloses that the sound absorbing material is fiberglass (col. 2 lines 48-49).
Wang et al. teaches a fan silencer (page 1 of Examiner provided English translation) and that the sound absorbing material (2) of the silencer can be hard fiber or asbestos.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Traver et al. by using asbestos as the sound absorbing material instead of fiberglass as taught in Wang et al. for the purposes of using a well-known substitution having a reasonable expectation of success.

Allowable Subject Matter
Claims 4-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 4 and its dependents disclose mounting portions inserted into corresponding mounting grooves in the silencing pad.  Claim 12 and its dependent discloses that the circulation surface side forms a flange.  Claim 14 discloses micro pores on the circulation surface.  Claim 18 discloses that reinforcing ribs are arranged along the circumference of the mounting chamber.  These limitations are not disclosed or anticipated by Traver et al. nor are they 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 5249919 and USPAP’s 20200109721, 20190242408, 20160230778 and 20130025967 all disclose noise mitigation for compressors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AARON R EASTMAN/Primary Examiner, Art Unit 3745